Citation Nr: 0218515	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-21 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1977 to 
November 1982. 

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision from the Nashville, Tennessee, Regional 
Office (RO).

In August 1998 the Board determined that new and material 
evidence had been received to reopen claims for service 
connection for bilateral knee disabilities.  At that time 
the Board remanded the case to the RO for additional 
development.  The development has been completed and the 
case has been returned for further appellate 
consideration.  

In July 2000 the RO determined that new and material 
evidence had not been submitted to reopen a claim for 
service connection for a back disorder.  Following receipt 
of a notice of disagreement, a statement of the case was 
issued in November 2000 and a supplemental statement of 
the case was issued in August 2002.  The veteran has not 
submitted a substantive appeal.  Accordingly, this issue 
is not before the Board for appellate consideration at 
this time.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained.

2.  The veteran's right knee disability is of service 
origin.  

3.  The veteran's left knee disability is of service 
origin.


CONCLUSIONS OF LAW

1.  A right knee disability was incurred during active 
duty. 38 U.S.C.A. § 1131, (West 1991 & Supp. 2002).

2.  A left knee disability was incurred during active 
duty. 38 U.S.C.A. § 1131, 5107(a) (West 1991& Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date.  
The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that entitlement to service connection for a 
bilateral knee disability was warranted.  Such action was 
accomplished by means of statement of the case, the 
supplemental statements of the case, and an August 1998 
letter from the RO to the veteran.  

In March 2001 the RO informed the veteran of the 
provisions of the VCAA as well as informing the veteran 
that he needed to identify relevant evidence and provide 
contact information.  These documents informed the veteran 
of the relevant criteria, and evidence needed, by which 
entitlement to service connection for a bilateral knee 
disability could be granted.  He was also notified of the 
information needed through letters from VA seeking 
additional evidence.  He was advised that he was to 
furnish the names and addresses of all health care 
providers who have treated him for his bilateral knee 
disability, which were not currently of record.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the Supplemental Statement of the Case furnished 
the veteran and his representative in August 2002 sets 
forth the duty to assist requirements of the VCAA.  In 
view of these actions by VA, the Board finds that VA has 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by 
the letters sent to the appellant.  A VA examination has 
been conducted.  The Board concludes that all pertinent 
evidence has been obtained and that no further development 
of the case is warranted.  VA has satisfied its duties to 
notify and assist the appellant in this case as required 
under the VCAA.  

I.  FACTUAL BACKGROUND

The veteran's DD-214 shows that the veteran served as a 
light wheel vehicle/power generation mechanic for 5 years 
and 6 months of duty, and that he was awarded a parachute 
badge.  

The service medical records indicate that the veteran 
received multiple treatments in January 1978 from 
complaints of pain and fluid on his knees.  The examiner 
noted that the veteran had pain in both knees and that he 
has had jump injuries with patella float.   The assessment 
was possible torn meniscus and water on the knees.  He was 
seen again in July 1978 for knee pain bilaterally for the 
last five months, at which time he was diagnosed with 
bilateral chondromalacia.  

The veteran was seen again in November 1978 for knee pain 
and was diagnosed with mild chondromalacia.  He was seen 
again in January 1980, August 1980, and June 1982, for 
complaints of knee pain. 

The veteran underwent a VA examination in May 1983.  X-
rays were negative.  The diagnosis was bilateral 
chondromalacia of the knees, no objective findings. 

The veteran received intermittent treatment at VA 
facilities from the 1983 to 1999 for various complaints.  
He was initially seen for knee problems in October 1988.  
At that time he gave a history of knee weakness with 
activity and intermittent freezing of the joints.  He 
indicated that the problems were chronic and that they had 
become worse the past two to three months.  He had taken 
medication in the past.  He stated that the problems have 
been going on periodically since service and that 
something had been mentioned about chondromalacia.  X- 
rays of the knees showed early degenerative arthritis.

A VA treatment note of July 1989 indicates that the 
veteran was seen for pains in both knees and reported 
injuring his legs in 1979 due to paratrooper jumping.  In 
January 1990, the veteran was provided with a diagnosis of 
chondromalacia patellae.  

A hearing was held at the RO in July 1997.  At that time 
the veteran testified that he had seven parachute jumps 
during service which resulted in injuries to his knees.  
He described the associated symptoms.

The veteran underwent a VA examination an April 2000.  It 
was noted that the veteran had a laceration apparent to 
the right knee and that otherwise surgical history was 
negative.  The examiner reviewed the veteran's claim 
folder and found that there was no specific diagnosis 
other than patellofemoral chondromalacia that he stated is 
now termed patellofemoral syndrome.  The veteran reported 
that he was injured during a para-trooping injury in 1978.  
He was hospitalized for apparently one week.  Since that 
time the veteran has had knee pain.  He has had multiple 
treatments of physical therapy.  He has had knee braces 
and he has taken multiple anti-inflammatories.  He has had 
no orthopedic surgery on either knee.  

The veteran was able to walk normally without an antalgic 
gait.  When asked to squat he obtained 45 degrees of knee 
flexion and then he complained of anterior knee pain and 
pain in his lower back.  The veteran's knee motion was 
noted as 0 to 120 degrees with no effusion in either knee.  
The veteran was asked to walk for approximately five 
minutes in the examination room and he was re-examined.  
He stated that his legs hurt.  On repeat examination his 
motor strength was normal.  The veteran's reflexes had not 
changed and were noted as 1+ in his patella and ankle 
jerks.  

Anterior and lateral x-rays of both knees were noted as 
not weight bearing films.  The examiner noted that there 
was only mild evidence of degenerative arthritis.  He also 
found that the veteran was in stage I in his medial 
femoral compartment only on the right knee and basically 
normal on the left.  The examiner stated that in his 
opinion that it was at least as likely as not that a 
disability that is involved in the knees, to include 
arthritis, are relevant to the veteran's period of active 
duty.  

The examiner also stated that it was his opinion that it is also 
at least as likely as not that these are normal findings in a 42 
year-old male without any previous history of trauma.  In regard 
to the patellofemoral syndrome he has had appropriate treatment 
consisting of physical therapy, non-steroidals.  The examiner 
stated that the veteran possibly could benefit from a knee 
arthroscopy to evaluate any intra-articular pathology but it 
would be of a low yield as the veteran basically has a normal 
exam.  The impression was patellofemoral syndrome.

Of record are medical records from a private physician 
covering treatment for his knees during 2000 and 2001.  In 
a September 2001 report the physician indicated that he 
had reviewed the veteran's medical records.  In the 
physician's opinion the type of injury which required him 
to be assigned to essentially light duties during the 
four-year course of his remaining military stay was 
evidence of problems and difficulties significant enough 
with his knees to reasonably opine that he has residuals 
as a result. The type of injury the veteran reported was 
the type that can cause post-traumatic chondromalacia.  
The diagnosis was post-traumatic chondromalacia.

II. ANALYSIS

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served continuously 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to 
a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a 
disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

To summarize, lay statements and testimony are considered 
to be competent evidence when describing the symptoms of a 
disease or disability or an injury. However, when the 
determinative issue involves a question of medical 
causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and it is not contended otherwise.

In this regard, his service administrative records show 
that he was a paratrooper.  Also, the veteran had multiple 
treatment visits for his knees during active duty.  He was 
initially seen for knee problems following service in 
1988, approximately 6 years after service.  However, at 
that time he gave a prior history of knee problems.     

Additionally, in April 2001 a VA examiner diagnosed 
patellofemoral syndrome and rendered an opinion that it 
was at least as likely as not that a disability that is 
involved in the knees, is related to the veteran's period 
of active duty.  Furthermore, the veteran's treating 
physician related his diagnosis of post-traumatic 
chondromalacia to the veteran's military service.  
Accordingly, it is the judgment of the Board that service 
connection for bilateral knee disorders is warranted.  


ORDER

1.  Entitlement to service connection for a right knee 
disability is granted.

2.  Entitlement to service connection for a left knee 
disability is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

